Exhibit 10.2

 

AMENDMENT AND CONSENT NO. 8

 

Amendment and Consent No. 8 to Subordinated Delayed Draw Credit Agreement (this
“Amendment and Consent”), dated as of May 8, 2008, among FirstCity Financial
Corporation (the “Borrower”); the financial institutions (each a “Lender” and
collectively, the “Lenders”) party to that certain Subordinated Delayed Draw
Credit Agreement, dated as of September 5, 2007 (as heretofore amended or
otherwise modified, the “Loan Agreement”), among the Borrower, the Lenders and
BoS(USA) Inc., as Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested (i) that the Lenders amend the Loan
Agreement to delete Section 8.18(a)(ii) thereof and (ii) that the Lenders
consent to waive compliance with the requirements of such Section for the fiscal
quarter ended March 31, 2008; and

 

WHEREAS, the Lenders are willing to consent to the foregoing on and subject to
the terms hereof.

 

NOW THEREFORE, it is agreed:

 


1.             DEFINITIONS.  ALL THE CAPITALIZED TERMS USED HEREIN WHICH ARE
DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANINGS WHEN USED HEREIN
UNLESS OTHERWISE DEFINED IN THE RECITALS TO THIS AMENDMENT AND CONSENT.


 


2.             EFFECT OF AMENDMENT.  AS USED IN THE LOAN AGREEMENT (INCLUDING
ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER
INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON
AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE, ANY REFERENCE TO THE LOAN
AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY.


 


3.             REPRESENTATIONS AND AGREEMENTS.  TO INDUCE THE LENDERS TO ENTER
INTO THIS AMENDMENT AND CONSENT AND TO GRANT THE CONSENT CONTAINED HEREIN, THE
BORROWER HEREBY REPRESENTS AND WARRANTS TO THE LENDERS (WHICH REPRESENTATIONS
AND WARRANTIES ARE MADE AS OF THE DATE HEREOF AND AS OF THE AMENDMENT CLOSING
DATE) AND AGREES FOR THE BENEFIT OF THE LENDERS (WHICH REPRESENTATIONS,
WARRANTIES AND AGREEMENTS SHALL SURVIVE THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT AND CONSENT), AS FOLLOWS:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(B)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
DOCUMENTS IS TRUE AND CORRECT.


 


(C)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND CONSENT BY THE
BORROWER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 

--------------------------------------------------------------------------------



 


(D)           THIS AMENDMENT AND CONSENT IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT, AS
TO ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION AND
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(E)           NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE SEPTEMBER 5, 2007.


 


4.             REQUESTS.  BORROWER HEREBY REQUESTS THAT THE LENDERS (A) WAIVE
ANY EVENT OF DEFAULT RESULTING FROM THE FAILURE OF THE BORROWER TO COMPLY WITH
THE TERMS OF SECTION 8.18(A)(II) OF THE LOAN AGREEMENT AND (B) AGREE TO AN
AMENDMENT OF THE LOAN AGREEMENT TO REMOVE SECTION 8.18(A)(II) THEREFROM.


 


5.             CONSENT TO WAIVER.  IN RELIANCE UPON THE REPRESENTATIONS,
WARRANTIES AND AGREEMENTS SET FORTH HEREIN, THE AGENT AND THE LENDERS HEREBY
CONSENT TO WAIVE ANY EVENT OF DEFAULT RESULTING FROM THE FAILURE OF THE BORROWER
TO COMPLY WITH THE TERMS OF SECTION 8.18(A)(II) OF THE LOAN AGREEMENT FOR THE
FISCAL QUARTER ENDED MARCH 31, 2008.


 


6.             AMENDMENT.  IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS SET FORTH HEREIN, AS OF THE DATE HEREOF, THE LOAN AGREEMENT IS HEREBY
AMENDED BY AMENDING AND RESTATING IN ITS ENTIRETY SECTION 8.18(A)(II) THEREOF TO
READ AS FOLLOWS:


 

                                “(ii) [Intentionally deleted];”

 


7.             EFFECTIVENESS.  THIS AMENDMENT AND CONSENT SHALL BECOME EFFECTIVE
AS OF THE DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS (THE FIRST DATE ON
WHICH ALL SUCH CONDITIONS HAVE BEEN SO SATISFIED (OR SO WAIVED) IS HEREIN
REFERRED TO AS THE “AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE
SATISFACTION OF THE AGENT (OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION):


 


(A)           THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE EXECUTED A COPY
HEREOF, AND DELIVERED THE FOREGOING TO THE AGENT AT 565 FIFTH AVENUE, NEW YORK,
NEW YORK 10017 (ATTENTION: LOAN DOCUMENTATION);


 


(B)           ON THE AMENDMENT CLOSING DATE, BOTH BEFORE AND AFTER GIVING EFFECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND CONSENT TO BE EFFECTIVE
ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED
SINCE SEPTEMBER 5, 2007;


 


(C)           NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;


 


(D)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE AMENDMENT CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT
AND AS OF SUCH DATE (EXCEPT FOR THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR
DATE);


 


(E)           EACH OF THE GUARANTORS SHALL HAVE EXECUTED A CONFIRMING CONSENT,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR OTHERWISE SATISFACTORY
TO THE AGENT, AND DELIVERED THE SAME TO THE AGENT AT 565 FIFTH AVENUE, NEW YORK,
NEW YORK 10017 (ATTENTION: LOANS ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY
THE AGENT; AND


 


 

2

--------------------------------------------------------------------------------



 


(F)            THE BORROWER SHALL HAVE PAID TO AGENT, FOR THE RATABLE ACCOUNT OF
EACH LENDER, AN EXTENSION FEE IN THE AMOUNT OF $25,000.


 


8.             RATIFICATION AND RELEASE.  THE BORROWER DOES HEREBY REMISE,
RELEASE AND FOREVER DISCHARGE THE AGENT AND THE LENDERS AND EACH OF THEIR
RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL AND
AGENTS, PAST AND PRESENT, AND EACH OF THEM, OF AND FROM ANY AND ALL MANNER OF
ACTIONS, AND CAUSES OF ACTION, SUITS, DEBTS, DUES, ACCOUNTS, BONDS, COVENANTS,
CONTRACTS, AGREEMENTS, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN
EQUITY, WHICH AGAINST THE AGENT, THE LENDERS OR ANY OF THEIR RESPECTIVE
AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL OR AGENTS, OR
ANY ONE OR MORE OF THEM, THE BORROWER EVER HAD, NOW HAS, OR HEREAFTER CAN, SHALL
OR MAY HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING THAT OCCURRED OR DID
NOT OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE WITH RESPECT TO THE LOAN
AGREEMENT, THIS AMENDMENT AND CONSENT OR ANY SECURITY DOCUMENT OR OTHER LOAN
DOCUMENT, ANY PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED AMENDMENT OR
WAIVER HEREOF OR THEREOF. ‘


 


9.             LIMITED NATURE OF AMENDMENTS AND WAIVERS.  THE AMENDMENTS AND
WAIVERS SET FORTH HEREIN ARE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE
DEEMED TO PREJUDICE ANY RIGHT OR RIGHTS WHICH THE AGENT OR THE LENDERS MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS. EXCEPT AS EXPRESSLY CONSENTED TO HEREIN, THE
TERMS AND PROVISIONS OF THE LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS REMAIN
IN FULL FORCE AND EFFECT.


 


10.           THIS AMENDMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


 


11.           THIS AMENDMENT AND CONSENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED
HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 


12.           COUNTERPARTS.  THIS AMENDMENT AND CONSENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL THE
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. TELECOPIED
SIGNATURES HERETO SHALL BE OF THE SAME FORCE AND EFFECT AS AN ORIGINAL OF A
MANUALLY SIGNED COPY.


 


13.           HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF
THIS AMENDMENT AND CONSENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Consent to
be duly executed and delivered by their respective duly authorized officers as
of the date first shown.

 

 

BoS(USA) Inc., as Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:  Jim W. Moore

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

 

[Signature Page to Amendment and Consent No. 8]

 

 

4

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment and Consent No. 8 (the
“Amendment and Consent”) to the Subordinated Delayed Draw Credit Agreement dated
as of May 8, 2008 among the Borrower, the Lenders and the Agent (said agreement,
as from time to time amended or otherwise modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
Consent and confirms and acknowledges that:

 


(A)           ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)           ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS NOT REQUIRED UNDER
THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN ITS CONSENT OR
ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT CONSENT, WAIVER OR
AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WILL NOT AFFECT
THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN DOCUMENTS OR ANY OTHER
LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS BEING DELIVERED FOR
PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement. This Consent is dated as of the Amendment Closing Date (as
defined in the Amendment and Consent).

 

 

FIRSTCITY COMMERCIAL CORPORATION   

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

FC CAPITAL CORP.

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY CONSUMER LENDING CORPORATION

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

FIRSTCITY EUROPE CORPORATION

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

FIRSTCITY HOLDINGS CORPORATION

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

FIRSTCITY MEXICO, INC.

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

FIRSTCITY SERVICING CORPORATION

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

 

 

[Signature Page to Confirming Consent to Amendment and Consent No. 8]

 

 

 

--------------------------------------------------------------------------------


 

BOSQUE ASSET CORP.

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

BOSQUE LEASING, L.P.

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

BOSQUE LEASING GP CORP.

 

By:

 

 

 

Name:  Jim W. Moore

 

Title:  Executive Vice President

 

 

 

 

[Signature Page to Confirming Conssent to Amendment and Consent No. 8]

 

 

 

 

--------------------------------------------------------------------------------

 